t c summary opinion united_states tax_court merwin k sigale petitioner v commissioner of internal revenue respondent docket no 18669-11s l filed date merwin k sigale pro_se derek p richman for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times all monetary continued the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is an appeal from a notice_of_determination in which the internal_revenue_service office of appeals appeals_office upheld a proposed levy action to collect petitioner’s unpaid federal_income_tax liabilities for and the sole issue for decision is whether respondent’s determination to proceed with the proposed levy was an abuse_of_discretion we hold that it was not background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in florida at the time the petition was filed i petitioner’s history of tax delinquency petitioner is a professor at miami dade college since he has routinely failed to pay the full amounts of tax reported as due on his federal_income_tax returns in date petitioner entered into an installment_agreement with the internal_revenue_service irs in respect of his unpaid tax continued amounts are rounded to the nearest dollar liabilities for to and the installment_agreement was not made part of the record and there is no indication whether petitioner actually made any payments pursuant to the agreement in date petitioner learned that the irs had previously terminated the installment_agreement after concluding that he was in default petitioner maintains that the irs failed to properly notify him that the installment_agreement had been terminated and of his right to appeal the matter between date and date petitioner made biweekly payments of dollar_figure which the irs credited to his account for and petitioner testified that he did not direct the irs to apply the payments for a particular taxable_year as of date petitioner had fully paid his tax_liabilities for and while he still owed dollar_figure for ii petitioner’s tax_return for on date petitioner filed a tax_return for reporting tax due of dollar_figure he was credited with withholding_tax of dollar_figure and a refundable_credit of dollar_figure and he remitted dollar_figure with the return leaving a balance due of dollar_figure on date respondent assessed the tax reported on the as of date petitioner also owed dollar_figure and dollar_figure for the taxable years and respectively return an addition_to_tax for failure to timely pay the tax and statutory interest on the same date respondent sent to petitioner a notice of the balance due on date petitioner made a payment of dollar_figure for iii petitioner’s tax_return for on date petitioner filed a tax_return for reporting tax due of dollar_figure he was credited with withholding_tax of dollar_figure a refundable_credit of dollar_figure and an earlier payment of dollar_figure leaving a balance due of dollar_figure on date respondent assessed the tax reported on the return additions to tax for failure to timely pay the tax and failure to pay estimated_tax and statutory interest on the same date respondent sent to petitioner a notice of the balance due on date respondent applied an overpayment credit of dollar_figure for the taxable_year against petitioner’s unpaid tax_liability for iv collection activity for and on date respondent sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for and pursuant to sec_6330 the notice informed petitioner that he owed dollar_figure for comprising accrued interest of dollar_figure and a late payment addition_to_tax of dollar_figure and the amount due for represents the sum of additional interest and a late payment addition_to_tax that accrued in respect of the unpaid tax_liability of continued dollar_figure for comprising tax due of dollar_figure accrued interest of dollar_figure and a late payment addition_to_tax of dollar_figure petitioner’s attorney steven klitzner responded to the notice by making a timely request for an administrative hearing with the appeals_office indicating that petitioner intended to propose a collection alternative in the form of an installment_agreement and or an offer-in-compromise petitioner’s case was assigned to settlement officer sandra rose so rose in memphis tennessee on date mr klitzner submitted to so rose a form 433-a collection information statement for wage earners and self- employed individuals along with supporting documentation and a cover letter requesting that the case be transferred to a local appeals_office for a face-to-face hearing petitioner reported in the form 433-a that he did not have cash or other assets that could be liquidated to pay his outstanding tax_liabilities on the other hand he reported that his gross monthly income was dollar_figure comprising wages of dollar_figure and social_security pension benefits of dollar_figure and that his monthly living_expenses totaled dollar_figure the form 433-a included an itemized schedule of petitioner’s monthly living_expenses which included entries of dollar_figure for taxes continued dollar_figure during the period date the date respondent first entered assessments for those items to date the date petitioner paid dollar_figure in satisfaction of the amounts assessed on date income and fica and dollar_figure for other secured debts and a supplemental statement which indicated that the entry for other secured debts includes irs obligation levies of dollar_figure petitioner submitted an addendum to form 433-a explaining that he had recently paid approximately dollar_figure to private nurses who were providing care for carol miller the 86-year-old mother of florence paisey his fiancee domestic partner the addendum went on to explain that ms miller had transferred some of her funds to ms paisey who in turn had transferred the funds to petitioner finally the addendum indicated that petitioner was paying dollar_figure per month to rent an apartment for ms paisey in tallahassee florida while she pursued a doctorate at florida state university petitioner acknowledged at trial that he is not married to ms paisey so rose reviewed petitioner’s financial statement and supporting documents and determined that his gross monthly wages were dollar_figure as opposed to the dollar_figure reported in form 433-a increasing his gross monthly income to dollar_figure after making some small adjustments that reduced his monthly petitioner testified at trial that he frequently has difficultly making ends meet and has borrowed large sums of money from ms miller the record does not clearly reflect how so rose computed petitioner’s continued expenses to dollar_figure so rose determined that petitioner had monthly disposable income of dollar_figure she further determined that he could make monthly installment payments of dollar_figure--an amount that would allow him to pay off his tax_liabilities for and within three years and still remain in compliance with his current tax obligations petitioner responded to so rose by insisting that he could pay no more than dollar_figure per month at mr klitzner’s request so rose consulted with her manager who confirmed that petitioner was able to pay dollar_figure per month so rose’s case activity notes state that after she informed mr klitzner of her manager’s decision he told her that the appeals_office should issue a final notice_of_determination petitioner asserted at trial that mr klitzner’s statement regarding the issuance of a notice_of_determination was merely a rhetorical comment and that he in fact continued gross monthly income of dollar_figure we do note that petitioner’s biweekly gross wages of dollar_figure from miami dade college would be the equivalent of dollar_figure a month in addition to monthly retirement benefits of dollar_figure that petitioner reported on form 433-a it appears that so rose added monthly payments of dollar_figure and dollar_figure that he received from cox enterprises and knight ridder newspapers respectively so rose increased the monthly expense for taxes on income from dollar_figure to dollar_figure and eliminated the dollar_figure monthly expense petitioner reported for irs obligation levies requested and expected to be granted a face-to-face hearing before the conclusion of the administrative_proceeding on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action petitioner filed a timely petition for review with the court the petition includes allegations that the proposed levy would cause petitioner financial hardship that the appeals_office had improperly denied him a face-to-face hearing and that although the irs unilaterally terminated a previous payment agreement he continued to voluntarily pay dollar_figure per month discussion sec_6331 authorizes the commissioner to levy upon property and rights to property of a taxpayer who is liable for taxes and who fails to pay those taxes within days after notice_and_demand for payment is made sec_6330 provides that the levy authorized in sec_6331 may be made only if the secretary has notified such person in writing of the right to an administrative hearing before the levy is enforced upon timely request the person is entitled to an administrative hearing before the appeals_office sec_6330 in rendering an administrative determination in a collection review proceeding under sec_6330 the appeals_office must verify that the requirements of any applicable law and administrative procedure have been met in processing the taxpayer’s case sec_6330 a the appeals_office also must consider any issues raised by the taxpayer relating to the collection action including offers of collection alternatives such as an installment_agreement appropriate spousal defenses and challenges to the appropriateness of the collection action sec_6330 b a taxpayer may challenge the existence or amount of his or her underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability sec_6330 finally the appeals_office must consider whether the collection action balances the need for efficient collection against the taxpayer’s concern that collection be no more intrusive than necessary sec_6330 sec_6330 grants this court jurisdiction to review the administrative determination made by the appeals_office if the taxpayer’s underlying tax_liability is properly in dispute the court will review the determination de novo 114_tc_176 where the underlying tax_liability is not at issue as is the case here we review the determination for abuse_of_discretion id pincite see also 114_tc_604 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 i validity of the final notice_of_intent_to_levy petitioner contends that respondent failed to properly notify him that the installment_agreement he entered into in had been terminated citing internal_revenue_manual irm pt date petitioner argues that so long as he was denied notice and the opportunity to appeal the termination of the installment_agreement the irs was barred from proceeding with any levy action for the years in issue and the notice_of_intent_to_levy dated date is invalid we disagree the record shows that petitioner entered into an installment_agreement with the irs during in respect of his unpaid tax_liabilities for to and and that the irs terminated the agreement sometime before date assuming for the sake of argument that petitioner was not properly notified that the installment_agreement had been terminated the provisions of irm pt e generally would have barred the irs from proceeding with a levy we make no finding whether petitioner was properly notified that the installment_agreement had been terminated action in respect of petitioner’s account for the years to and while an appeal of the termination of the installment_agreement was pending or unresolved be that as it may the provisions of irm pt c and the example that follows it make it very clear that the irs was free to serve notice of a proposed levy for petitioner’s balance due years not included in the disputed installment_agreement eg and accordingly we reject petitioner’s argument that the notice_of_intent_to_levy dated date is invalid ii whether the irs properly applied petitioner’s payments as petitioner sees it after the irs demanded that he pay the balances due for and all of the payments that he submitted should have been applied against his unpaid tax_liabilities for those years and no others consistent with this theory petitioner contends that he has fully paid his tax_liabilities for and through the biweekly payments that he made between and the record reflects that from date to date petitioner made biweekly payments of dollar_figure which the irs credited to his account for and petitioner testified at trial that he did not direct the irs to apply the payments to his account for and it is well established that in the absence of direction by the taxpayer the irs can apply a payment against any outstanding tax_liability of the taxpayer see eg 808_f2d_411 5th cir on this record we conclude that respondent properly credited the payments to petitioner’s account for and petitioner also contends that respondent’s records reflect that he has paid all amounts due for we disagree although the record includes a form_4340 certificate of assessments payments and other specified matters which shows that petitioner’s balance for is zero a closer review of that transcript of account alongside other transcripts in the record shows that petitioner owes additional interest and a failure to pay addition_to_tax attributable to accruals from date the date respondent first entered assessments for those items to date the date petitioner paid dollar_figure in satisfaction of the amounts assessed on date iii whether the appeals_office abused its discretion petitioner maintains that the appeals_office abused its discretion in rejecting his proposal to make monthly installment payments of dollar_figure specifically petitioner complains that the appeals_office failed to afford him a face-to-face hearing and properly consider whether the proposed levy would cause an economic hardship sec_6159 authorizes the commissioner to enter into a written_agreement allowing a taxpayer to pay a liability in installments if the agreement will facilitate full or partial collection of such liability the decision to accept or reject installment agreements lies within the discretion of the commissioner see 140_tc_173 citing kuretski v commissioner tcmemo_2012_262 at and sec_301_6159-1 c i proced admin regs a face-to-face hearing we note at the outset that so rose’s case activity notes state that mr klitzner consented to the issuance of the notice_of_determination without a face-to-face hearing mr klitzner did not appear as a witness at trial to testify as to his conversations with so rose and we are not inclined to accept petitioner’s secondhand account of what transpired but even if mr klitzner demanded a face-to-face meeting as petitioner asserts we conclude that the appeals_office did not abuse its discretion in proceeding without one in short petitioner’s gross monthly income was at least dollar_figure comprising wages of dollar_figure and social_security pension benefits of dollar_figure giving petitioner the benefit of the doubt and assuming that his monthly living_expenses totaled dollar_figure as he reported on form 433-a he was left with dollar_figure of disposable income each month that being the case so rose’s determination that petitioner could make monthly installment payments of dollar_figure without suffering economic hardship was completely reasonable and we see no reason to question her decision to issue a final_determination without holding a face-to-face hearing b additional expenditures petitioner contends that so rose abused her discretion by failing to take into account monthly expenditures that he made for the benefit of ms paisey his domestic partner and ms miller her mother the commissioner has issued financial analysis guidelines for settlement officers to follow in determining the terms of an installment_agreement see irm financial analysis handbook administration pt dollar_figure date in evaluating a taxpayer’s ability to pay tax the commissioner classifies a taxpayer’s expenses into necessary expenses and conditional expenses 123_tc_269 the total necessary expenses establish the minimum a taxpayer and family needs to live irm pt date conditional expenses are those expenses that do not meet the necessary expense_test but which may be allowable if the tax_liability including projected accruals can be fully paid within five years schulman v commissioner tcmemo_2002_129 irm pt the guidelines state that generally when this court and other courts have held that a face-to-face hearing is not required under sec_6330 in all circumstances see eg jackson v commissioner tcmemo_2010_180 the commissioner is determining the ability to pay a taxpayer is allowed only expenses which he or she is required to pay and discretionary expenses attributable to a nonliable person are not taken into account irm pt g date we see no need to delve into the potentially murky question whether the expenditures that petitioner made on behalf of ms paisley and ms miller constitute necessary or conditional expenses as those terms are used in the irm provisions cited above assuming for the sake of argument that they qualify as one or the other we nevertheless conclude that the appeals_office did not abuse its discretion in this case as previously discussed petitioner had a substantial amount of disposable income we are convinced on this record that he had ample financial resources to make monthly installment payments of dollar_figure pay his own reasonable living_expenses and have enough funds left over to provide significant assistance to ms paisley and her mother iv conclusion consistent with the preceding discussion we hold that the appeals_office determination to proceed with the proposed levy action was not an abuse_of_discretion and the proposed levy is sustained to reflect the foregoing decision will be entered for respondent
